DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the presently disclosed EMBODIMENTS disclose an “acrylate acrylic” adhesive agent rather than just an “acrylic” or “acrylate” adhesive agent.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: beginning with “for use...” and end with “...into single die package”, the Examiner request that the claim be amended to more clearly what is, and what is not, being claimed.  For example, to what is the “dicing” step referring?  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: it appears that the claim should be amended to recite “...LED wafer into a single die package...”  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: it appears that the claim should be amended to recite “...substrate is a polyimide film....”  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: please amend the claim to provide articles to each of the recited adhesives such as “..is a rubber pressure-sensing agent, an allyl pressure-sensing...” where appropriate throughout the claim..  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: it is noted that the allyl PSA, the polystyrene/diene copolymer PSA and the ethyl carbamate PSA a rerepeated twice in the claim, albeit in each case, qualified as a patch versus an agent except for the styrene compound which is only recited as a copolymer.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, beginning with “for use...” and end with “...into single die package”, it is unclear from the claim limitations what is, and what is not, being claimed as it is unclear if the “dicing” is the same as, or different from, the “cut” step later recited.

Regarding claim 1, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear how the recited die could be dislocated during the packaging process as the recitations of the claim appear to imply that said packaging process occurs BEFORE the wafer is cut, allegedly, into a single die.  Thus, there seems to be no danger of the die being dislocated during the packaging process.  It does not appear that the “cutting” of the LED wafer into a single die package is apart of the LED wafer wafer-level packaging process, but is instead a step that occurs following the LED wafer wafer-level packaging process.

Regarding claim 1, it is unclear from the claim limitations, and in light of the specification what the Applicant is, and is not, claiming as the invention given that the inventive embodiments presently disclose an acrylate acrylic adhesive agent such as HT-6555-1.  Indeed, there is no mention of what is required of the claimed/disclosed adhesive agent to qualify the “such as” disclosure as definitively instructing what the metes and bounds of the claimed/disclosed adhesives.  That is, what else could the claimed/disclosed adhesives encompass, and what would they not encompass.

Regarding claim 3, it is unclear what is intended, within the scope of the claimed invention, by the recitation that some of the adhesives are “patches” as opposed to an “agent.”

Regarding claim 3, it is unclear from the claim limitations, and especially in light of the specification, what the Applicant is claiming as the invention given that several of the recited compounds are recited twice, and no mention is made of an acrylic-based PSA even though all the inventive examples disclose a “heat-resisting acrylate acrylic adhesive agent”.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyoshi et al. (WO 2019/188543 A1).  The Examiner notes that citations from the ‘543 reference were taken from a machine translation, which is included with the current action, except for citation for the drawings/figures, which were taken from the original publication and which is also included with the current action.

Regarding claim(s) 1-3, Hiroyoshi teaches a an adhesive film (50) (composite film) comprising base material (10) with surface (10A) and (10B) (substrate with first and second surfaces) with adhesive resin layers (A) and (B) on surfaces (10A) and (10B), respectively, wherein said material (10) comprising polyimide (current claim 2) (page 5).
Hiroyoshi also teaches that adhesive resin layer (A) comprises adhesive resin (A1) such as, inter alia, (meth)acrylic adhesive resin (a) or a silicone adhesive resin (current claim 3), wherein said (meth)acrylic adhesive resin (a) comprises a monomer (a2) having a functional group capable of reacting with a crosslinking agent (A2) (page 6) such as, inter alia, diisocyanates to adjust the adhesive and cohesive forces (page 7) in amount towards a balance of heat resistance and adhesion (page 8); and wherein adhesive resin layer (A) is a pressure-sensitive adhesive (PSA) layer having a thickness of 3 to 50 m (page 8), which overlaps that presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the thickness of the adhesive resin layer (A) identical to that presently claimed based on the thickness of the adhesive resin layer (A), and the overall thickness of the disclosed adhesive film (50), required of the prior art’s intended application as in the present invention.  The Examiner notes that, by virtue of adhesive resin layer (A) being an adhesive, said layer (A) would necessarily adapted to provide adhesion of an LED wafer to a substrate.

Hiroyoshi further teaches adhesive resin layer (B) has an adhesive strength that is reduced via heating to a peel strength of 0.5N/25 mm (approximately 52 gf/inch; that is, less than 150 gf/inch, allowing detachment from a carrier) (para graph bridging pages 8-9), and adhesive resin layer (B) comprises adhesive resin (B1) comprising, inter alia, silicone resin, styrene-diene block copolymer resins or (meth)acrylic adhesive resin (b) (page 9), wherein said (meth)acrylic adhesive resin (b) comprises a monomer (b2) having a functional group capable of reacting with a crosslinking agent (paragraph bridging pages 9-10) such as, inter alia, diisocyanates to adjust the adhesive and cohesive forces (paragraph bridging pages 10-11); and wherein adhesive resin layer (B) is a PSA layer (page 12) having a thickness of 20 to 150 m (page 11).  
Given that adhesive resin layer (B) comprises a (meth)acrylic adhesive resin (b) comprising a monomer (b2) having a functional group capable of reacting with diisocyanate crosslinking agents identical to that of adhesive resin layer (A), it is reasonable to conclude that adhesive resin layer (B) would demonstrate some degree of heat resistance (heat-resisting pressure-sensing adhesive) as noted above for adhesive resin layer (A).  The Examiner notes that, by virtue of adhesive resin layer (B) being an adhesive, said layer (B) would necessarily adapted to allow a substrate to be adhered to a carrier.

The Examiner respectfully reminds the Applicant that, although Hiroyoshi does not disclose that the heat-resisting PSA comprising adhesive resin layer (B) is thermally-visbreaking, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	The Examiner respectfully notes the Applicant has not provided a definition in the specification as originally filed of what the presently claimed “visbreaking” imparts to the recited invention, and what is excluded from the recited invention.  In addition, attention is respectfully directed to paragraph [0183] of US 2022/0315743 A1 to Meul et al., wherein visbreaking is defined as a process.  Indeed, there appears nothing in the presently claimed/disclosed invention that would differentiate a PSA polymer obtained via visbreaking versus one obtained via any other methodology.

The recitation in the claims that the presently claimed composite film is “for use in an LED wafer-level packaging process to facilitate adhesion of an LED wafer to a carrier, dicing, and a heating packaging process carried out at 150~180 °C, so as to complete the LED wafer-level packaging process and then cut the LED wafer into single die package” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use.  Given that Hiroyoshi discloses a composite film as presently claimed, it is clear that the adhesive film (50) of Hiroyoshi would be capable of performing the intended presently claimed as required in the above cited portion of the MPEP.

Hiroyoshi is silent to the adhesive resin layer (A) having the presently claimed before and after heat treatment adhesive strengths, and to the adhesive resin layer (B) having the presently claimed adhesive strength before heat treatment.
However, Hiroyoshi does instruct that the (meth)acrylic adhesive resin (a) facilitates adjustment of the adhesive strength (page 6), and as noted above, that the inclusion of crosslinkers provides a means for adjusting the adhesive forces.  Hiroyoshi also instructs one skilled in the art that tackifiers are included in adhesive compositions to improve adhesion (page 11),and that the base material layer (10) can be treated to further improves adhesion (page 6).

Therefore, given that the claimed invention does not recite against what surface material (composition, surface structure) the presently claimed adhesiveness strengths were determined, and given that Hiroyoshi teaches the presently claimed adhesives as well as instructions for adjusting the adhesion of the disclosed adhesive(s) via selection of components comprising said adhesive(s) (e.g. tackifiers) and their proportions (e.g. crosslinker proportions), it would have been obvious to one skilled the art before the effective filing date of the present invention to provide the adhesive resin layers (A) and (B) with the presently claimed adhesiveness strengths based on the adhesion (pre- and post heating) required of the prior art’s intended application as in the present invention.

Regarding claim 4, as noted above, since the recited “carrier” of current claim 1 is part of the intended use of the presently claimed invention, the recited carrier is not a part of the presently claimed invention, and thus the prior art need not teach the presently recited glass carrier in order to teach or render obvious the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/7/2022